           Case 1:15-cr-00536-PGG Document 996 Filed 07/15/19 Page 1 of 2




Richard S. Glaser, Jr.                                                                           Atlanta, GA
Partner                                                                                          Charleston, SC
Telephone: 704.335.9531                                                                          Charlotte, NC
Direct Fax: 704.335.4476                                                                         Columbia, SC
rickglaser@parkerpoe.com                                                                         Greenville, SC
                                                                                                 Raleigh, NC
                                                                                                 Spartanburg, SC


                                                 July 15, 2019



VIA CM/ECF AND COURTESY COPY VIA FAX – 212-805-7986

The Honorable Paul G. Gardephe
United States District Judge for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007-1312


          Re: United States of America v. Stephen Maiden
              USDC SDNY Case No. 15-cr-536 (PGG)
              REQUEST FOR CJA APPOINTMENT NUNC PRO TUNC TO NOVEMBER
              1, 2017

Dear Judge Gardephe:

        As you are aware, by this Court’s Order of March 26, 2018 (Doc. No. 757), I was
appointed counsel for Mr. Maiden pursuant to the Criminal Justice Act. Thereafter, by
this Court’s Order of April 4, 2019 (Doc. No. 945), Brian S. Cromwell, James C. Lesnett,
Jr., and Nicholas H. Lee, also of this Firm, were approved as CJA associate attorneys
for this matter.

        The trial in this matter was held in November, 2017. Due to previous
commitments, I was unable to attend and Mr. Cromwell and Mr. Lesnett attended the
trial for me, hence the reason for requesting approval of associate counsel. In that
regard, the first date of service performed by counsel for Mr. Maiden in this matter was
November 1, 2017.

       Consequently, the services rendered and expenses incurred by me, Mr.
Cromwell, Mr. Lesnett, and Mr. Lee have been rejected by the CJA e-Voucher system,
due to a discrepancy in the appointment dates and the first date of service. It is my
understanding that, in order to properly submit the fees and expenses incurred by this
Firm, the CJA e-Voucher system requires an Order from the Court approving our
appointment nunc pro tunc to November 1, 2017.


                                                                                                       PPAB 5001166v1
Parker Poe Adams & Bernstein LLP Three Wells Fargo Center 401 South Tryon Street Suite 3000 Charlotte, NC 28202-1935
                                 t 704.372.9000 f 704.334.4706 www.parkerpoe.com
       Case 1:15-cr-00536-PGG Document 996 Filed 07/15/19 Page 2 of 2


The Honorable Paul G. Gardephe
July 15, 2019
Page 2


      I respectfully request that you approve my, Mr. Cromwell, Mr. Lesnett, and Mr.
Lee’s CJA appointment, nunc pro tunc to November 1, 2017.

       Thank you for your consideration. If you have any questions, please do not
hesitate to contact me.

                                          Respectfully submitted,


                                          /s/ Richard S. Glaser, Jr.
                                          Richard S. Glaser, Jr.



RSG/vbb

cc:   Counsel of Record (via SDNY CM/ECF system)




                                                                        PPAB 5001166v1
